Citation Nr: 1760519	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO. 14-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.

2. Entitlement to service connection for a burst left ear drum.

3. Entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of entitlement to service connection for (1) a burst left ear drum; (2) diabetes mellitus, type II; and (3) a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

There is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities since the Veteran is in receipt of service connection for tinnitus at a 10 percent evaluation effective April 18, 2007. 


CONCLUSION OF LAW

There is no legal entitlement to a 10 percent disability evaluation for multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Whenever a Veteran is suffering from two or more separate permanent service- connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating. 38 C.F.R. § 3.324.
The provisions of 38 C.F.R. § 3.324 are predicated on the existence solely of non-compensable service-connected disabilities. Once a compensable evaluation for any service-connected disability has been awarded, the applicability of 38 C.F.R. § 3.324 is rendered moot. See Butts v. Brown, 5 Vet. App. 532, 541 (1993). The Veteran is in receipt of a 10 percent rating for tinnitus from April 18, 2007. Therefore, the Veteran's claim for compensation under 38 C.F.R. § 3.324 is rendered moot.

Accordingly, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).


ORDER

Entitlement to a 10 percent disability rating for multiple noncompensable service-connected disabilities is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The claim must be remanded to associate outstanding records. A Personnel Information Exchange System (PIES) request was submitted in July 2007 and performed under the Veteran's current name for service treatment records (both medical and dental). However, in an August 2008 statement, the Veteran indicated that when he joined the Army, he used a different last name. A February 2012 VA Report of General Information reflects that the Veteran explained that when he first joined the Army, he used his stepfather's last name but was told by the Army that he had to use his biological father's last name. The VA representative indicated that an attempt was made to obtain Fort Gordon medical records from 1983 under the Veteran's current name but another attempt would be made under the Veteran's biological father's last name. A subsequent attempt to obtain the records from Fort Gordon under the Veteran's biological father's last name was performed and negative responses from the Eisenhower Army Medical Center in Fort Gordon, Georgia were received in February 2012, under both names. The Veteran also requested VA assistance to obtain private medical records from his current medical provider, Dr. Booker in England; Dr. Frasier in Joplin, Missouri; Dr. Sander at Wheat Ridge General Hospital in Wheat Ridge, Colorado; Exempla Lutheran Medical Center in Wheat Ridge Colorado; and Huguley Hospital in Everman, Texas. The Veteran also indicated that he was treated for the claimed disabilities while in service at Reserve Fort Sill, Oklahoma; Fort Gordon, Georgia; Fort Polk, Louisiana; Fort Sam Houston; Texas; and Grafenwöhr, Germany (as HBB 3/60 ADA). 

VA has attempted to obtain some of the records, including his service medical records generally; Fort Gordon; Dr. Booker; and Exempla Lutheran Medical Center records. However, there is no indication in the record that VA attempted to obtain all of the records the Veteran has specified. The Veteran has stated that these records include diagnosis and treatment of his claimed conditions. The Veteran has also submitted a July 2014 lay statement from his niece who stated that she was present when the Veteran was diagnosed with diabetes mellitus, type II. Further, the Veteran has reported that the medical records may be under a different alias. The omission of potentially relevant records, particularly those in the possession of VA, necessitates that the claim must be returned for additional development. Thus, an effort must be made to locate (including a search under both aliases) and associate any relevant medical records, VA and private, with the Veteran's claims file.

On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal. After obtaining any necessary authorization from the Veteran, all outstanding records, to include service treatment records, VA medical records, and private medical records should be obtained. Attempts should be made with the Veteran's alias indicated in the February 2012 VA Report of General Information as well as his name on file. Any negative response should be in writing and associated with the claims file.

The Board notes that the Veteran has requested VA assistance to obtain private medical records from his current medical provider, Dr. Booker in England; Dr. Frasier in Joplin, Missouri; Dr. Sander at Wheat Ridge General Hospital in Wheat Ridge, Colorado; Exempla Lutheran Medical Center in Wheat Ridge Colorado; and Huguley Hospital in Everman, Texas. The Veteran also indicated that he was treated for the claimed disabilities while in service at Reserve Fort Sill, Oklahoma; Fort Gordon, Georgia; Fort Polk, Louisiana; Fort Sam Houston; Texas; and Grafenwöhr, Germany (as HBB 3/60 ADA). Authorization to obtain many of these records had previously been provided by the Veteran however, the RO is to ensure that any authorization already provided is still valid and request any new authorization, as necessary.

2. After completing the above, and any other notification or development deemed warranted (to include arranging for the Veteran to undergo a VA examination(s) or obtaining a medical opinion, if appropriate) readjudicate the claims on appeal, to particularly include all such evidence that added to the record since the last adjudication of the claims, and legal authority. 

3. If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


